Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20, 23, 25, 29, 32 and 35 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juul (US 3,550,746).

Regarding claim 16, Juul discloses a device for picking up bales of forage on the ground comprising a frame capable of being coupled to a self-loading forage bale machine (Fig.2), the device comprising: 
- a first bale traction unit and a dragging mechanism (16/17) of said first bale traction unit mounted on a first chassis (18,19) of the frame in such a way as to define a first upward stretch (Fig.2); and 
- a second bale traction unit and a dragging mechanism (5) of said second bale traction unit mounted on a second chassis (8,9) of the frame in such a way as to define a second upward stretch coming from the first upward stretch (Fig.2), wherein: 
- the first chassis is configured to articulately attach in a rotating manner to the second chassis (pivot point at 19, Fig.2), so that it is capable of rotating around a rotating axis due to an impact force of a bale (Col.2, lines 45+), from an extended initial position to a retracted position intended to bring the first bale traction unit closer to the ground in order to maximise contact with bales on the ground (flexes downward, Fig.2), and 
- the device comprises a damper assembly configured to compensate on the first chassis an effect of the impact force of the bale, and to actuate a return to the extended initial position when the impact force ceases (pivot point allows for flexing, angular rotation and recovery).

Regarding claim 17, Juul discloses said damper assembly comprises at least one damping element interposed between the first chassis and the second chassis, and wherein the damper assembly is operationally associated with a pivoting axis in such a way that the effect of the impact force of the bale is compensated on the first chassis, and wherein the damper assembly is configured to actuate a return to the initial extended position of the first chassis when the impact force ceases (pivot point allows for flexing, angular rotation and recovery).

Regarding claim 18, Juul discloses said damper assembly comprises at least one elastic damping element operationally associated with a pivoting axis (strap, dannotated Fig.2, below).

Regarding claim 19, Juul discloses the at least one elastic damping element comprises a spring or a pre-stressed strap arranged operationally around the pivoting axis, so that one end of the spring or strap is coupled to the first chassis and another end of the spring or strap is coupled to the second chassis (strap, annotated Fig.2, below).


    PNG
    media_image1.png
    195
    480
    media_image1.png
    Greyscale


Regarding claim 20, Juul discloses this elastic damping element is configured with a recovery force adjustable according to at least a weight of the bale or a speed of displacement of the frame (equal and opposite reaction).

Regarding claim 23, Juul discloses the dragging mechanism of the first bale traction unit comprises at least one dragging chain mounted on the first chassis and configured to rotate together with said first chassis, around a pivoting axis (16/17, Fig.2).

Regarding claim 25, Juul discloses a pivoting axis of the first chassis comprises, or coincides with, a driving shaft of at least one dragging chain of the first bale traction unit (19, Fig.2).

Regarding claim 29, Juul discloses the damper assembly comprises at least one elastic damping element (strap, dannotated Fig.2, above) operationally arranged around the driving shaft (19) of said at least one dragging chain of the first bale traction unit of the first chassis (16/17).

Regarding claim 32, Juul discloses said first chassis is configured to articulately attach to the second chassis in a rotating manner so that the first bale traction unit is kept elevated to a predetermined height when the first chassis is in the extended initial position (Fig.2).

Regarding claim 35, Juul discloses a self-loading forage bale machine comprising the device for picking up forage bales according to claim 16 (Figs.7-10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 27 and 34 rejected under 35 U.S.C. 103 as being unpatentable over Juul (US 3,550,746) in view of Horst (US Pub App 2012/0055759).

Regarding claim 27, Juul discloses the dragging mechanism of the second bale traction unit comprises at least one dragging chain mounted on the second chassis (Fig.2).  Juul further discloses the dragging chain of the second chassis and the driving shaft of the first bale traction unit are operably connected (Fig.2) but Juul does not further specifically disclose the dragging mechanism of the second bale traction unit and configured to transmit power to the driving shaft of the at least one dragging chain of the first bale traction unit.
Horst teaches a pick-up assembly wherein the pick-up assembly 20 preferably is powered by a single power source which, via drive systems 48, 48' (FIGS. 4, 6), transfers power created thereby to the conveyor rollers (i.e., to move the conveyor belt 34), and to the rollers 42, 44 (Para.43).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Juul in view of Horst to have the dragging mechanism of the second bale traction unit configured to transmit power to the driving shaft of the at least one dragging chain of the first bale traction unit in order to more efficiently run the bale moving assembly.

Regarding claim 34, Juul does not further specifically disclose the first chassis comprises a stop device to limit an angle of rotation around the pivoting axis.
Horst teaches a pick-up assembly wherein each bracket 72 of the pick-up assembly 20 is at least partially supported by a stop element 86, the stop element 86 is a substantially flat member, cantilevered from the wall portion 75A, to support the bracket 72 (and the roller 42) in position. Because of the stop element 86, the bracket 72 is maintained in position relative to the conveyor subassembly 26, i.e., so that the axis X.sub.1 substantially defines the predetermined angle (Para.64).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Juul in view of Horst to have a stop device to limit an angle of rotation around the pivoting axis in order to prevent damage to the bale moving assembly.

Allowable Subject Matter
Claims 21-22, 24, 26, 28, 30-31 and 33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 21 and subsequent dependent claims.  The prior art of record does not disclose or render obvious a plurality of sub-chassis on which is distributed the first bale traction unit, and wherein said plurality of sub- chassis are attached in a rotating way to the second chassis so that each one of the plurality of sub- chassis is configured to rotate independently around its respective pivoting axis, from the extended initial position to the retracted position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Taylor, Spasuik, Hadfield, Best and McCarty further disclose elements of a device for picking bales.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652